DETAILED ACTION
Claims 1-13, 15-20 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-13, 15-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Fortin-Deschenes (US 2019/0258058) in view of Mendez (US 2021/0025717).

As to claim 1, Fortin-Deschenes (Figs. 3-5) teaches a system that is configured for facilitating both computer vision tasks performed with a first set of cameras, as well as pass-through imaging with a second set of cameras, in an IR-illuminated environment, comprising:
a head-mounted display (7), comprising: 
a first set of one or more cameras (Mono cameras with bandpass filters 66 and 68) configured for performing computer vision tasks, the first set of one or more cameras being configured to detect at least a visible spectrum light and at least a particular band of wavelengths of infrared (IR) light (Cameras that also include IR bandpass filters) [0077]; and 
a second set of one or more cameras (62, 64) configured for capturing image data of an environment for projection to a user of the HMD, the second set of one or more cameras being sensitive to visible light and IR light (The cameras are sensitive to both), including at least a portion of the particular band of wavelengths of IR light, the second set of one or more cameras comprising one or more IR filters configured to attenuate IR light, including at least the portion of the particular band of wavelengths of IR light (The cameras include IR cutoff filters to preclude IR light from entering the lens) [0077].

However, Fortin-Deschenes does not teach detachable IR filters.
On the other hand, Mendez teaches the one or more detachable IR filters being selectively securable to the second set of one or more cameras (Camera sensitive to RGB and IR) to at least partially filter at least the portion of the particular band of 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the detachable IR filters of Mendez with the HUD of Fortin-Deschenes because the combination would increase the versatility and accuracy of the HUD by allowing the user to select specific image filters based on the user’s current environment. 

As to claim 2, Fortin-Deschenes teaches an IR illuminator (78) configured to emit IR light that includes at least the portion of the particular band of wavelengths of IR light that is attenuated by the one or more detachable IR filters [0077, 0091].

As to claims 3, 15, Fortin-Deschenes teaches wherein the IR illuminator is configured to emit IR light within a range of 750 nm to 1,100 nm [0091].

As to claims 5, 19, Fortin-Deschenes teaches wherein the first set of one or more cameras comprises a dual bandpass filter configured to transmit at least the visible spectrum light and the particular band of wavelengths of IR light (The cameras include a bandpass filter for IR and also capture normal light) [0077].

As to claim 8, Fortin-Deschenes teaches wherein the first set of one or more cameras or the second set of one or more cameras is a stereo pair of cameras (Shown in Fig. 4).

As to claim 9, Fortin-Deschenes teaches one or more processors [0011]; and 
one or more hardware storage devices having stored computer-executable instructions that are operable, when executed by the one or more processors [0011], to cause the HMD to: 
capture, with the first set of one or more cameras, a first set of one or more images for performing a computer vision task, wherein the first set of one or more images is captured with at least some of the particular band of wavelengths of IR light that is reflected in the environment; and 
capture, with the second set of one or more cameras, a second set of one or more images, wherein the second set of one or more images omit attenuated IR light 

As to claims 10, 16, Fortin-Deschenes (Fig. 7) teaches the first set of one or more cameras comprises one or more cameras that perform simultaneous location and mapping [0080], and 
the computer-executable instructions are further operable, when executed by the one or more processors, to cause the HMD to perform head tracking using the first set of one or more images [0080].

As to claims 11, 17, Fortin-Deschenes teaches wherein: the second set of one or more cameras comprises one or more low light cameras (RGB cameras), and 
the computer-executable instructions are further operable, when executed by the one or more processors, to cause the HMD to: 
generate a human consumable image of the environment using the second set of one or more images (Feed of the RGB cameras); and 
present the pass-through image on a display of the HMD [0075].

As to claims 12, 18, Fortin-Deschenes teaches wherein the second set of one or more cameras comprises a stereo pair of low light cameras (The cameras are RGB cameras setup to capture a pass-through stereo view of what the user sees, including low light images).

As to claims 13, 20, Fortin-Deschenes and Mendez teach the limitations of claims 1 and 9 above.

Claim(s) 4, 6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Fortin-Deschenes (US 2019/0258058) in view of Mendez (US 2021/0025717) in view of Gabello (US 2002/0172514).

As to claim 4, Fortin-Deschenes and Mendez teach the limitations of claim 3 above.
However, Fortin-Deschenes and Mendez do not teach wherein the IR illuminator is configured to provide peak emission of IR light at approximately 850 nm.
On the other hand, Gabello (Fig. 2) teaches wherein the IR illuminator (84) is configured to provide peak emission of IR light at approximately 850 nm [0043].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the specific peak emission wavelength of Gabello with the IR illuminator of Fortin-Deschenes, as modified by Mendez, because the combination would allow for sufficient depth capture based on experimentally determined wavelengths to optimize IR illumination of the surface.

As to claim 6, Fortin-Deschenes and Mendez teach the limitations of claim 5 above.
However, Fortin-Deschenes and Mendez do not teach wherein the dual bandpass filter (59) provides peak transmission of IR light at approximately 850 nm.
.

Claim(s) 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Fortin-Deschenes (US 2019/0258058) in view of Mendez (US 2021/0025717) in view of O’Neill (US 2012/0236425).

As to claim 7, Fortin-Deschenes and Mendez teach the limitations of claim 1 above.
However, Fortin-Deschenes and Mendez do not teach wherein the one or more detachable IR filters are configured to selectively attach to the second set of one or more cameras via a friction fit.
On the other hand, O’Neill (Fig. 2) teaches wherein the one or more detachable filters are configured to selectively attach to the second set of one or more cameras via a friction fit [0037].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the friction fit of O’Neill with the camera device of Fortin-Deschenes, as modified by Mendez, because the combination would allow for simpler removal and replacement of filters and lenses on the HMD. 

Response to Arguments
1-13, 15-20 have been considered but are moot in view of the new ground(s) of rejection based on the reference Mendez. 
Nevertheless, Applicant argues that “all relevant HMD embodiments discussed in Fortin-Deschenes include an IR speckle projector 6, 78 that emits IR light (e.g., an IR speckle pattern) to facilitate body tracking and environment tracking, which Fortin-Deschenes describes as "an essential prerequisite for achieving a high end VR and MR application experience." (Fortin-Deschenes, [0004], [0023], [0025], [0038]-[0047], [0069], [0072], [0077], [0078], [0088], [0089], Figures 3 -6 and 11). Thus, if the "IR cut-off filters" were allowed to be removed from the RGB cameras 62, 64 of the HMD 7 of Fortin-Deschenes, the RGB cameras 62, 64 would capture the IR speckle pattern emitted by the IR speckle projector 6, 78 during operation of the HMD 7, which would undermine the "pass-through quality" that the Fortin-Deschenes device is intended to provide (see Figure 12B of Fortin-Deschenes)”
Examiner disagrees and contends that the combination of Fortin-Deschenes and Mendez would result in a device that includes detachable IR filters for the RGB cameras 62 and 64 through methods that are well known in the art and the combined device would read on the amended claims. Although Applicant’s argument that the combination would undermine the “pass-through quality” of the RGB cameras of Fortin-Deschenes could be a possible outcome of the combination, it is irrelevant when considered in light of the amended claims. The claimed device is only required to capture two sets of images – one with the IR filters in place and the other with the IR filters removed. This is readily possible with the manually detachable IR filters of Mendez even in normal operation of the HMD of Fortin-Deschenes. 

Therefore, the claims are rejected as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691